ItPER CURIAM.
The judgment dated October 30,1992, allocated the community assets and liabilities. Although this judgment resulted in an unequal net distribution, the judgment did not order the payment of an “equalizing sum of money, either cash or deferred, secured or unsecured” under terms directed by the trial court as required by La.R.S. 9:2801. Thus, the partitioning judgment did not create a money judgment. Absent a money judgment, there was nothing for plaintiff to execute through a writ of fieri facias. The court of appeal erred in concluding otherwise. Accordingly, we hereby reinstate the trial court’s order dated September 20, 1994 recalling and vacating the writ of fieri facias.